DETAILED ACTION
This Office Action is responsive to the application filed on August 02, 2018. Claims 1-14 are pending. Claims 8-9 and 11-14 are withdrawn. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections 
The claim amendments are not in compliance with 37 C.F.R. 1.121(c). Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions). All changes are to be shown in the manner prescribed by 37 C.F.R. 1.121(c)(1)-(5). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 1 introduces new subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation “an output end of the power turbine is connected to a power shaft connected to the motor/generator; wherein the motor/generator drives a propulsion shaft that is axial to the power shaft and that drives the propulsor” in the application as filed. The specification is silent regarding a “propulsion shaft” as claimed and to a second “power shaft” as recited in the claim (one power shaft is set forth at lines 5-6; another is set forth at line 20). The elected embodiment (Fig. 1) is reproduced below. 

    PNG
    media_image1.png
    300
    511
    media_image1.png
    Greyscale

	With respect to the elected embodiment, the only shafts described in the written description are a (first) power shaft 22 (as set forth in the claim at lines 5-6) and a gas generator shaft 21 (as set forth in the claim at line 13). No propulsion shaft is disclosed, nor a second power shaft.  Moreover, the written description is clear that the power shaft 22, not a propulsion shaft, drives the propulsor (“Power shaft 22 connects three elements: power turbine 13, motor/generator 12, and propulsor 10”). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 1, it is not clear if “a power shaft” at line 20 refers to: (i) the aforementioned power shaft (as recited at line 5-6); or (ii) another power shaft. Accordingly, it is not clear if subsequent recitations of “the power shaft” refer to the power shaft of lines 5-6 of the power shaft of line 20. 
As to Claim 1, the recitation “a propulsion shaft that is axial to the power shaft” renders the claim indefinite and the claim scope unclear because it is not clear what constitutes a propulsion shaft that is axial to the power shaft in view of the specification. According to the specification power shaft 22 connects three elements: power turbine 13, motor/generator 12, and propulsor 10. This raises question if a propulsion shaft as claimed can refer to merely a portion/part of the power shaft. 
As to Claim 1, it is not clear if “at least one gas generator flight mode” at lines 26-27 refers to: (i) the aforementioned at least one gas generator flight mode (as recited at lines 9-10); or (ii) another flight mode. Accordingly, it is not clear if subsequent recitations of “the power shaft” refer to the power shaft of lines 5-6 of the power shaft of line 20. 
As to Claims 3-5, the recitations of “the at least one gas generator flight mode” render the claims indefinite because it is not clear if these recitations refer to: (i) the at least one gas generator flight mode as set forth in claim 1 at line 9-10; or (ii) the at least one gas generator flight mode as set forth in claim 1 at lines 26-27. 
Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
20130183136
“ROBERGE”
20190323427
“MACKIN”
20060162338
“PROCIW”
20190061962
“NOLCHEFF”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over ROBERGE in view of MACKIN.
Re Claim 1, ROBERGE teaches a hybrid propulsion system (Figs. 1-2) for an aircraft, the aircraft having a propulsor [fan of fan section 22], the system comprising: a motor/generator 70 for driving the propulsor and/or generating electrical energy (¶¶0043, 0053); a power turbine 30 directly connected to the motor/generator via a power shaft 36 and operable to drive only the propulsor and the generator of the motor/generator via the power shaft (Figs. 1-2, ¶¶0041-0043; power turbine 30 drives fan section directly, ¶0041; in Figure 1 the motor/generator 70 is connected to the aft end of the power shaft; in Figure 2, the motor/generator is connected to the fore end of the power shaft); at least one gas generator system with a gas generator flow path [core engine: 24, 26, 28, 40] comprising: a gas generator turbine 28, a compressor 24 and a combustor 26, all on the gas generator flow path (¶¶0039-0040), and further comprising a gas generator shaft 40 connecting the turbine and compressor (¶¶0039-0040); wherein the compressor is operable to provide compressed air to the combustor, the combustor is operable to combust the compressed air and the fuel to provide combustion exhaust, and the gas generator turbine operable to receive the combustion exhaust to drive the gas generator shaft which drives the compressor (¶¶0039-0040, 0065); wherein the power turbine 30 is driven by exhaust gas energy from the gas generator turbine (Figs. 1-2, ¶¶0039-0040), wherein an output end of the power turbine is connected to a power shaft connected to the motor/generator; wherein the motor/generator drives a propulsion shaft that is axial to the power shaft and that drives the propulsor (Figs. 1-2, ¶¶0039-0040) with the power turbine and the gas generator turbine being in an unspooled configuration (the gas generator and power turbine are coupled to separate shafts) and the power turbine having a flow path separate from any flow path of the gas generator system (the power turbine flow path is downstream of the all flow path of the gas generator system); and a control and electronics system (¶¶0050-0051) and electronics of the aircraft powered by energy obtained from the motor/generator (¶¶0043, 0075) the power turbine to both drive the propulsor and to drive the motor/generator to generate electricity. However, ROBERGE as discussed so far fails to teach a fuel tank, an on-board battery pack, an electric flight mode and a gas generator flight mode. 
MACKIN teaches a hybrid propulsion system [200, 400] of an aircraft 100, the aircraft having a propulsor [204, 404], and a fuel tank 206 for storing fuel, comprising: an on-board battery pack 214; a motor/generator [212, 406] for driving the propulsor and generating electrical energy to be stored in the battery pack (¶¶0045-0047, 0061-0062, 0065-0068, 0072); wherein the motor/generator is operable to power the propulsor in an electric flight mode of the aircraft (¶¶0050, 0051, 0061, 0071) and to generate electric power to be stored in the battery pack during at least one gas generator flight mode (¶¶0062,0072); a control and electronics system [electronics of aircraft of Fig. 1] that comprises all on-board electronics of the aircraft and is powered by energy obtained from the motor/generator (¶¶0060-0062) wherein the control and electronics system is operable to operate the aircraft in at least one gas generator flight mode that uses the power turbine to both drive the propulsor and to drive the motor/generator to generate electricity for storage in the battery. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of ROBERGE such the aircraft includes a fuel tank  for storing fuel and the system comprises an on-board battery pack, a motor/generator  for driving the propulsor and/or generating electrical energy to be stored in the battery pack, wherein the motor/generator is operable to power the propulsor in an electric flight mode of the aircraft and to generate electric power to be stored in the battery pack during at least one gas generator flight mode and a control and electronics system that comprises all on-board electronics of the aircraft and is powered entirely by energy obtained from the motor/generator, in order to facilitate various aircraft operation modes and/or to reduce fuel usage/aircraft weight (MACKIN ¶¶0047, 0062; see also ROBERGE ¶0065). 
Re Claim 2, ROBERGE in view of MACKIN teaches the hybrid propulsion system of claim 1. ROBERGE further teaches wherein the propulsor is ducted (Fig. 1).
Re Claims 3-5, ROBERGE in view of MACKIN teaches the hybrid propulsion system of claim 1,  during the at least one gas generator flight mode (discussed in claim 1), the gas generator system is active, thereby providing exhaust to the power turbine, which drives the motor/generator and the propulsor, wherein during the at least one gas generator flight mode electrical generation from the motor/generator charges the battery pack, and wherein during the at least one gas generator flight mode electrical generation from the motor/generator directly powers on-board electrical equipment (MACKIN ¶¶0062,0072).
Re Claim 6, ROBERGE in view of MACKIN teaches the hybrid propulsion system of claim 1. However, ROBERGE in view of MACKIN as discussed so far fails to teach at least one electric quiet flight mode, in which the gas generator system is not active, and the propulsor is driven solely by the motor/generator. 
MACKIN further teaches at least one electric quiet flight mode, in which the gas generator system is not active, and the propulsor is driven solely by the motor/generator (MACKIN ¶¶0050, 0061). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of ROBERGE in view of MACKIN such that the propulsion system is operable in at least one quiet flight mode, in which the gas generator system is not active, and the propulsor is driven solely by the motor/generator, for the reasons discussed in claim 1. 
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over ROBERGE in view of MACKIN as applied above, further in view of PROCIW. 
Re Claim 7, ROBERGE in view of MACKIN teaches the hybrid propulsion system of claim 6 as discussed above. ROBERGE further teaches the gas generator system is contained within a housing 52. ROBERGE in view of MACKIN fails to teach the housing is operable to be evacuated during the quiet mode.
PROCIW teaches a housing containing a gas generator system operable to be evacuated when the gas generator system is inactive (consonant with the quiet mode of ROBERGE in view of MACKIN). PROCIW ¶¶0005-0006, 0016-0018. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the housing of ROBERGE in view of MACKIN such that it is operable to be evacuated during the quiet mode, in order to reduce thermal stresses while the gas generator system is inactived (PROCIW ¶¶0002-0004). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ROBERGE in view of MACKIN as applied above, further in view of NOLCHEFF. 
Re Claim 10, ROBERGE in view of MACKIN teaches the hybrid propulsion system of
Claim 1 as discussed above. As to the limitation “the power shaft is from the power turbine directly to the motor generator at the rear of the power turbine”, ROBERGE further teaches the power shaft is from the power turbine directly to the motor generator at the rear of the power turbine (Fig.1, ¶0043). The above feature is additionally taught by NOLCHEFF, wherein power shaft 138 is from power turbine 134-2 directly to motor generator 104 at the rear of the power turbine and wherein the power turbine is directly connected to the generator via the power shaft (Fig. 1, ¶¶0016, 0018-0021). Consonant with ROBERGE, NOLCHEFF also teaches the power turbine may be operable to drive only propulsor and the generator via the power shaft, as low pressure compressor 128-1 and gearbox 142 are optional (see ¶¶0015, 0019). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of ROBERGE in view of MACKIN such that the power shaft is from the power turbine directly to the motor generator at the rear of the power turbine, in order to facilitate control of the mechanical power generated by the power turbine and/or high efficiency power generation (NOLCHEFF ¶¶0020, 0022).
Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered. 
Applicant’s amendment overcame the previous 112 rejections, but necessitated the new grounds of rejection above. 
As to the art rejections, Applicant’s remarks appear to be directed to new limitations which raise new 112 issues. To the extent understood, the limitations appear to be rendered obvious by the prior art as set forth fully above. Accordingly, Applicant’s arguments are not persuasive.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
May 06, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741